DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 10/24/2019. Claims 1-20 are pending and have been examined. Claims 1 and 11 are independent claim. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 15-17 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Claim 5 recites the limitation " the log" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a log ".
Claim 5 recites the limitation " the set of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a set of time ".
Claim 7 recites the limitation " the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a shape".
Claim 7 recites the limitation " the scale" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a scale".
In Claim 7, line 2 recite “s”, the claim does not provide explanation of the symbol. For the examination purpose examiner has interpreted to be “(s+t)” is time step. 
Claim 15 recites the limitation " the log" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a log ".
Claim 15 recites the limitation " the set of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a set of time ".
Claim 17 recites the limitation " the scale" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "a scale".
In Claim 17, line 2 recite “s”, the claim does not provide explanation of the symbol. For the examination purpose examiner has interpreted to be “(s+t)” is time step. 
Claims 6-7 depend on claim 5 and do not cure the deficiencies of the claim 5 therefore claims 6-7 are rejected for the same rationales. 
Claims 16-17 depend on claim 15 and do not cure the deficiencies of the claim 15 therefore claims 16-17 are rejected for the same rationales. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Step 1:  Claim 1 recites A method for individual forecasting, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
determining a random variable representing a remaining time until the future event which is mental processes capable of being performed in the human mind (for example, these are evaluations).
predicting a time to the future event using a distribution function that is determined…..the distribution function comprising a learned density with peaks that approximate the times of the historical events in the historical data which are mental processes capable of being performed in the human mind (for example, these are judgment and observation) but for mere instruction to perform the metal processes on a computer;
determining a log-likelihood function based on a probability that the random variable exceeds an amount of time remaining until a next historical event in the historical data and parameterized by the distribution function which are mental processes capable of being performed in the human mind (for example, these are evaluations) and also recites a mathematical process because “distribution induced by YN(t)+1 since tse(t) is fixed P(Z > s ) = P( Y - t > s | Y > t ) = P( Y > s + t )/ P( Y > t ) ( 4 )” (Specification; Page 11 Para [0060]) but for mere instruction to perform the mental processes on a computer.
outputting a forecast of a time to the future event as the log-likelihood function which is mathematical process because "  the log-likelihood at each time t can be written as follows: l t ( θ t ) = { logP ( Z t ∈ [ tte ( t ) , tte  ( t )  + 1 ] ) if uncensored, log  P ( Z t > tte  ( t ) )  otherwise" (Specification; Page 12 Para [0061])
Step 2A Prong 2:  The claim recites the additional elements of 
processing unit which is generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
using a recurrent neural network - using a computer or other machinery as a tool to perform the abstract idea (2106.05(f)).
receiving the historical data associated with the subject; a future event for a subject using historical data, the historical data comprising a plurality of historical events associated with the subject, which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Regarding Claims 2, 5, 8 and 10:
Claims 2, 5, 8 and 10 dependent on claim 1, recites a mathematical process (“wherein a loss function for the recurrent neural network comprises a negative of the log-likelihood function”; “wherein the log-likelihood function at each time is the log of the probability that the random variable is in the set of time until the next historical event when the next historical event has been observed, and the log of the survival function otherwise”; “wherein outputting the forecast of the time to the future event as the log-likelihood function comprises determining a sum of log-likelihoods at each time-step”; “further comprising outputting derivative values of the log-likelihood function”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Regarding Claims 3 and 4:
Claims 3 and 4, dependent on claim 1, recites the additional mental process steps of abstract ideas (“wherein the random variable is conditioned based on inter-arrival times of the historical events in the historical data”; “wherein the random variable is conditioned based on excess times since arrival of preceding historical events in the historical data”; “wherein the random variable is conditioned based on excess times since arrival of preceding historical events in the historical data”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Regarding Claims 6 and 7:
Claims 6 and 7 dependent on claim 1, recites the additional mathematical process (“wherein the distribution function follows a Weibull distribution”; “wherein the distribution function is determined as (k/λ)((s+t)/λ)k−1SW(t), where k is the shape of the Weibull distribution, λ is the scale of the Weibull distribution, t is the time-step, and SW(t) is the survival function” ) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Regarding Claim 9:
Claim 9 dependent on claim 1, recites the additional mental process and mathematical process (“further comprising transforming the sum of log-likelihoods as a function…….parameters and historical data, and determining a minimizer of an overall observed loss……using such function”) with recitation of well-understood, routine, and conventional activity – the limitation does not make use of not apply any abstract idea in order to provide an improvement in a computer or any other technology. Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.

Regarding Claim 11-20:
Claims 11-20 recites a system comprising one or more processors software to perform a method of Claims 1-10, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 11-20 are rejected for reasons set forth in the rejections of claims 1-10, respectively.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinsson (“WTTE-RNN : Weibull Time To Event Recurrent Neural Network”).

Claim 1: 
Martinsson teaches A method for individual forecasting of a future event for a subject using historical data, the historical data comprising a plurality of historical events associated with the subject (Figure 1.1 “we want to use historic event- and feature- data to make predictions about time to future event” teaches predict a future event based on historic event which is forecasting event), 
the method executed on at least one processing unit, the method comprising (2.5.2 Log-Likelihood & Page 35 “the expression is evaluated on a computer”):
receiving the historical data associated with the subject (3 Proposed model & Page 39 “In each step we want to make a good guess about the time to the next event using historic information available” teaches system using historical information (correspond to data)  which is data received);
determining a random variable representing a remaining time until the future event (2.1 Probability theory for waiting times & Page 8 “we’re mainly concerned with the time remaining to an event so we spend more time talking about the right tail of distributions” and 3. Proposed model & Page 46 “work on the Gumbel-random variable Y = log(T) directly” teaches determining a random variable which represent time);
predicting a time to the future event using a distribution function that is determined using a recurrent neural network (3. Proposed model & Page 39 “We propose to see this as the problem of estimating a probability distribution over the location of the next event. In other words, trying to predict the time to the next event” and Figure 3.3: “Basic architecture of the RNN. In each step we output estimated Weibull-parameters giving us a distribution over time to the next event” teaches predict time to next event based on the recurrent neural network), 
the distribution function comprising a learned density with peaks that approximate the times of the historical events in the historical data (3.3.1 Example : A model for churn-prediction & Page 49 “By adding the individual densities we can easily visualize how many of the current customers are expected to have made a repeat purchase in the upcoming month or so” and Figure 3.1 “Weibull is an adequate approximation of very unruly distributions and as we see censoring has little effect on the resulting fit” teaches distribution function learned from the density and peaks which approximate on the time);
determining a log-likelihood function based on a probability that the random variable exceeds an amount of time remaining until a next historical event in the historical data (3.2.1 Gradients & Page 46 “The gradients of the continuous Weibull log-likelihood can be written 
    PNG
    media_image1.png
    97
    766
    media_image1.png
    Greyscale
 ….The regular technique for regression and estimation with the Weibull is to focus on the loss after using the location-scale-transformation (proposition 2.31) and work on the Gumbel-random variable Y = log(T) directly” teaches log-likelihood function is based on probability and Page 34 Definition 2.34 teaches probability that exceed time t for the event) 
and parameterized by the distribution function (3.1.1.2 Weibull functional optimization problem & Page 43 “Let the parameters α and β of the Weibull-distribution be functions” teaches parameterization of distribution function); 
and outputting a forecast of a time to the future event as the log-likelihood function (3. Proposed model & Page 39 “We propose to see this as the problem of estimating a probability distribution over the location of the next event. In other words, trying to predict the time to the next event” & Page 44 “we use the discretized form of the log-likelihood i.e the log-likelihood for the discrete Weibull” teaches output of time to the future event as the log-likelihood function).
Claim 2. 
Martinsson teaches The method of claim 1, 
[AltContent: arrow]Martinsson further teaches wherein a loss function for the recurrent neural network comprises a negative of the log-likelihood function (3.1.1.3 Recurrent Neural Network Parametrization & Page 45 “discrete case respectively is then to find w maximizing the log-loss” teaches loss function in RNN; Page 23 Section “the log-likelihood will always have a negative term - Λ strictly decreasing with t that punishes us whenever t  ” teaches middle graph represents negative of the log-likelihood function in RNN).
Claim 3. 
Martinsson teaches The method of claim 1, 
Martinsson further teaches wherein the random variable is conditioned based on inter-arrival times of the historical events in the historical data (3.1.1.1 The functional optimization problem & Page 43 “a functional ˆR that maximizes the log-likelihood for censored observed waiting times y given feature data” teaches overserved waiting time (inter-arrival) of the event given feature observed).
Claim 4. 
Martinsson teaches The method of claim 1, 
Martinsson further teaches wherein the random variable is conditioned based on excess times since arrival of preceding historical events in the historical data (2.1.1 Waiting times for recurrent events & Page 10 “When Rs has an additional property that we will call symmetry we can seamlessly connect it to conditional excess distributions” teaches time is conditioned based on excess time).
Claim 5.
Martinsson teaches The method of claim 1, 
Martinsson further teaches wherein the log-likelihood function at each time is the log of the probability that the random variable is in the set of time until the next historical event when the next historical event has been observed, and the log of the survival function otherwise (3 Proposed model & Page 39 “If y 2 (0,1) is continuous and the loss function is error = −log(f(y)uS(y)1−u) = −u · log [λ (y)] + Λ (y)” teaches probability of next event observed  by uncensored (log-likelihood) function and the censored (survival function)).
Claim 6. 
Martinsson teaches The method of claim 5, 
Martinsson further teaches wherein the distribution function follows a Weibull distribution (3.1.1.2 Weibull functional optimization problem & Page 43 “Let the parameters α and β of the Weibull-distribution be functions”).
Claim 7.
Martinsson teaches The method of claim 6, 
Martinsson further teaches wherein the distribution function is determined as 
    PNG
    media_image2.png
    31
    138
    media_image2.png
    Greyscale
where k is the shape of the Weibull distribution, λ is the scale of the Weibull distribution, t is the time-step, and SW(t) is the survival function (3.1.1 Objective functions & Page 42 “All the objective functions below have the same basic shape, namely as either maximizing the pdf or the survival-function: log [f(t)^u· S(t)^(1−u)]” and 3.1.1.2 Weibull functional optimization problem & Page 43 “Proceeding from here we choose to zoom in on a tiny subspace where the cumulative hazard function has the shape of the Weibull distribution. Let the parameters α and β of the Weibull-distribution be functions of input data x0:t available at timestep t and yt time to next event at t as above…..
    PNG
    media_image3.png
    270
    959
    media_image3.png
    Greyscale
” teaches distribution function comprising survival function, shape of Weibull distribution, parameter (correspond to scalar) and time-step).
Claim 8. 
Martinsson teaches The method of claim 1, 
Martinsson further teaches wherein outputting the forecast of the time to the future event as the log-likelihood function comprises determining a sum of log-likelihoods at each time- step (3.1.1.2 Weibull functional optimization problem & Page 43 “
    PNG
    media_image4.png
    348
    1731
    media_image4.png
    Greyscale
” teaches the sum of each log likelihood time step).
Claim 9. 
Martinsson teaches The method of claim 8, 
Martinsson further teaches further comprising transforming the sum of log-likelihoods as a function of recurrent neural network parameters and historical data (3.1.1.3 Recurrent Neural Network Parametrization & Page 45 “The unconstrained optimization problem in the continuous and discrete case respectively is then to find w maximizing the log-loss 
    PNG
    media_image5.png
    105
    609
    media_image5.png
    Greyscale
” teaches sum of log function in the recurrent neural network), 
and determining a minimizer of an overall observed loss of the recurrent neural network using such function (3.1.1.3 Recurrent Neural Network Parametrization & Page 45 “The unconstrained optimization problem in the continuous and discrete case respectively is then to find w maximizing the log-loss 
    PNG
    media_image5.png
    105
    609
    media_image5.png
    Greyscale
” teaches maximizing log loss of the recurrent neural network wherein maximizing log loss is same as minimizing the negative log loss).
Claim 10. 
Martinsson teaches The method of claim 1, 
Martinsson further teaches further comprising outputting derivative values of the log- likelihood function (3.2.1 Gradients & Page 46 “Weibull log-likelihood can be written….. 
    PNG
    media_image6.png
    56
    347
    media_image6.png
    Greyscale
” teaches outputting derivative value of log-likelihood).
Claims 11-20:
Claims 11-20 recites A the system comprising processor and software, the program for performing precisely the method of Claim 1-10, As Martinsson performs their method on a computer (Martinsson, 2.5.2 Log-Likelihood & Page 35 “the expression is evaluated on a computer”) in which a system in inherent, Claim 11-20 are rejected for reasons set forth in the rejections of Claim 1-10, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122